                                                                                                                          Case 3:19-cv-04593-LB Document 87 Filed 04/19/21 Page 1 of 5



                                                                                                                    1   NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                        noah.blechman@mcnamaralaw.com
                                                                                                                    2   MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                        BORGES & AMBACHER LLP
                                                                                                                    3   3480 Buskirk Avenue, Suite 250
                                                                                                                        Pleasant Hill, CA 94523
                                                                                                                    4   Telephone: (925) 939-5330
                                                                                                                        Facsimile: (925) 939-0203
                                                                                                                    5
                                                                                                                        Attorneys for Defendants
                                                                                                                    6   CITY OF PLEASANTON; BRADLEE MIDDLETON;
                                                                                                                        JONATHAN CHIN; RICHARD TROVAO; JASON KNIGHT;
                                                                                                                    7   MARTY BILLDT; and DAVE SPILLER

                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                    9
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                   10

                                                                                                                   11

                                                                                                                   12   JOHN BAUER, an individual and as               Case No. C19-04593 LB
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                        Successor in Interest of Jacob Bauer,
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   deceased; ROSE BAUER, an individual            SURREPLY BRIEF IN SUPPORT OF
                                                                                                                        and as Successor in Interest of Jacob Bauer,   DEFENDANTS’ MOTION FOR
                                                                                                                   14   deceased,                                      SUMMARY JUDGMENT/PARTIAL
                                                                                                                                                                       SUMMARY JUDGMENT
                                                                                                                   15                  Plaintiffs,
                                                                                                                                                                       Date:         April 22, 2021
                                                                                                                   16          vs.                                     Time:         9:30 a.m.
                                                                                                                                                                       Dept:         Floor 15, Ctrm. B (S.F.)
                                                                                                                   17   CITY OF PLEASANTON; CITY OF                    Judge:        Hon. Laurel Beeler
                                                                                                                        PLEASANTON; BRADLEE
                                                                                                                   18   MIDDLETON; JONATHAN CHIN;                      Trial Date:   July 19, 2021
                                                                                                                        RICHARD TROVAO; STEVEN
                                                                                                                   19   BENNETT; ALEX KOUMISS; JASON
                                                                                                                        KNIGHT; MARTY BILLDT; and DAVE
                                                                                                                   20   SPILLER; and DOES 1 to 90 INCLUSIVE,

                                                                                                                   21                  Defendants.

                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28
                                                                                                                         SURREPLY BRIEF IN SUPPORT OF DEFENDANTS’
                                                                                                                         MOTION FOR SUMMARY JUDGMENT / PARTIAL
                                                                                                                         SUMMARY JUDGMENT, C19-04593 LB
                                                                                                                            Case 3:19-cv-04593-LB Document 87 Filed 04/19/21 Page 2 of 5



                                                                                                                    1                                         I. INTRODUCTION

                                                                                                                    2          In their Sur Reply (ECF 86), as in their Opposition (ECF 79), Plaintiffs make

                                                                                                                    3   misrepresentations of the record, cite to testimony out of context, and include irrelevant evidence,

                                                                                                                    4   to distract the Court from the undisputed evidence which supports a judgment in Defendants’ favor,

                                                                                                                    5   especially with regard to the ADA claim. The Court should confirm that Plaintiffs’ cites are

                                                                                                                    6   accurate. Plaintiffs have failed to demonstrate an ADA claim against the City of Pleasanton.

                                                                                                                    7                                   II. SURREPLY ARGUMENTS

                                                                                                                    8          A.      The Court Should Consider the ADA Claim
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9          Generally, issues raised for the first time in a reply brief are considered waived, however,
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   “for good cause, the court may grant relief from the waiver.” United States v. Anderson, 472 F.3d

                                                                                                                   11   662, 669 (9th Cir. 2006) (quoting Fed. R. Crim. P. 12(e)). The decision to grant relief “lies in the

                                                                                                                   12   discretion of the Court.” Id. at 669 (quoting United States v. Tekle, 329 F.3d 1108, 1113 (9th Cir.
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   2003)). Defendants’ made a harmless error in failing to discuss Plaintiffs’ ADA claim in their

                                                                                                                   14   moving papers. The Court should not consider this claim as waived, particularly as Plaintiffs’ were

                                                                                                                   15   given a full opportunity to reply here, with exhibits, overcoming the purpose of this bar to raising

                                                                                                                   16   new arguments on reply. See Aiello v. FKI Industries, Inc., 2006 U.S. Dist. LEXIS 70226, at *6

                                                                                                                   17   (W.D. Wash. Sept. 28, 2006) and Okanogan Highlands Alliance v. Williams, 236 F.3d 468, 478 n.

                                                                                                                   18   4 (9th Cir. 2000). The ADA claim is at issue on this motion and summary judgment is warranted.

                                                                                                                   19          B.      Plaintiffs Have Failed to Demonstrate that the City Violated the ADA

                                                                                                                   20          As stated in Defendants’ Reply (ECF 84), the record does not support Plaintiffs’ claims that

                                                                                                                   21   the City failed to provide reasonable accommodations for JB’s “disability” (he was actually just

                                                                                                                   22   very high on methamphetamines) or that the City subjected JB to greater injury or indignity. In

                                                                                                                   23   support of their claims, Plaintiffs’ rely on reports from untrained reporting parties that JB was

                                                                                                                   24   “acting deranged” or “intoxicated, on drugs, or crazy” as proof that the City was aware of JB’s

                                                                                                                   25   “disability.” Additionally, Plaintiffs’ claim, while misstating Officer Middleton’s deposition

                                                                                                                   26   testimony, that JB did not pose a safety threat and, as such, the officers should have approached JB

                                                                                                                   27   slowly and in a non-aggressive manner. Plaintiffs ignore that JB was ultimately responsible for the

                                                                                                                   28   escalation and limited use of force and the video evidence shows that officers acted deliberately
                                                                                                                         SURREPLY BRIEF IN SUPPORT OF DEFENDANTS’        1
                                                                                                                         MOTION FOR SUMMARY JUDGMENT / PARTIAL
                                                                                                                         SUMMARY JUDGMENT, C19-04593 LB
                                                                                                                            Case 3:19-cv-04593-LB Document 87 Filed 04/19/21 Page 3 of 5



                                                                                                                    1   and non-aggressively up to the time JB violently resisted handcuffing. When Officers Chin and

                                                                                                                    2   Middleton first interacted with JB, JB appeared coherent and did not show signs of mental illness.

                                                                                                                    3           Here, Plaintiffs conclusory allegation that Defendants’ caused JB “to suffer greater injury

                                                                                                                    4   or indignity” is wholly unsubstantiated by the record. There is no evidence to suggest that officers

                                                                                                                    5   acted a certain way due to JB’s claimed “disability.” Plaintiffs have not alleged any facts or

                                                                                                                    6   evidence that support an accusation that officers adjusted their treatment of JB based on their

                                                                                                                    7   perception of his disability. Plaintiffs argue that the Ninth Circuit’s decision in Sheehan, is

                                                                                                                    8   instructive, however this case is factually dissimilar and entirely distinguishable. Sheehan v. City
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   & Cty. of San Francisco, 743 F.3d 1211 (9th Cir. 2014), rev’d in part on other grounds, 575 U.S.
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   600 (2015). First, the officers in Sheehan were called to conduct a welfare check at the request of

                                                                                                                   11   Sheehan’s social worker, Id. at 1215, while officers here were investigating criminal behavior.

                                                                                                                   12   Further, the Sheehan officers understood that Sheehan was suffering from a mental illness at the
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   outset of their encounter, but that is not the case here as officers did not know about any “disability”

                                                                                                                   14   of JB, were investigating criminal behavior and relied on offhanded comments by supermarket

                                                                                                                   15   employees that JB may be “crazy or on drugs” is not proof of any “disability.” Also, in Sheehan,

                                                                                                                   16   Sheehan retreated to a separate space, allowing officers the opportunity to defuse the situation, but

                                                                                                                   17   here JB began violently resisting immediately when he was to be handcuffed, providing PPD

                                                                                                                   18   officers here with no such opportunity once the struggle started. Sheehan is entirely distinguishable

                                                                                                                   19   and Plaintiffs’ reliance on that case shows their ADA claim is subject to dismissal.
                                                                                                                   20           C.      Plaintiffs’ Have Not Shown Deliberate Indifference As Required to
                                                                                                                                        Recover Monetary Damages for Violations of the ADA
                                                                                                                   21

                                                                                                                   22           In support of their contention that Defendants exercised deliberate indifference, Plaintiffs

                                                                                                                   23   argue that Middleton stated he never intended to evaluate whether or not JB was mentally ill. This

                                                                                                                   24   is not only a complete misrepresentation of Middleton’s deposition testimony, but Plaintiffs’ failed

                                                                                                                   25   to properly cite this statement, instead citing only to an objection by defense counsel. Further,

                                                                                                                   26   Plaintiffs’ claim that officers knew or had reason to know that JB was in a mental health crisis is in

                                                                                                                   27   blatant contradiction to Plaintiffs’ assertions that the City failed to train officers on how to identify

                                                                                                                   28   when an individual is experiencing a mental health crisis. In other words, in the same cause of
                                                                                                                         SURREPLY BRIEF IN SUPPORT OF DEFENDANTS’     2
                                                                                                                         MOTION FOR SUMMARY JUDGMENT / PARTIAL
                                                                                                                         SUMMARY JUDGMENT, C19-04593 LB
                                                                                                                            Case 3:19-cv-04593-LB Document 87 Filed 04/19/21 Page 4 of 5



                                                                                                                    1   action, Plaintiffs assert that officers knew of JB’s mental health crisis, but failed to act

                                                                                                                    2   appropriately, and that the City failed to train officers on how to identify symptoms of a mental

                                                                                                                    3   illness. These two contentions are opposites and cannot exist together. Further, even if officers

                                                                                                                    4   knew or had reason to know that JB was suffering from a mental health crisis, this does not rise to

                                                                                                                    5   the “deliberate indifference” standard that controls here. Duvall v. Cty. of Kitsap, 260 F.3d 1124,

                                                                                                                    6   1138 (9th Cir. 2001). After all, officers had the lawful right to put their hands on JB to detain him

                                                                                                                    7   and Plaintiffs cannot show that a lesser amount of force would have been reasonable, nor prove any

                                                                                                                    8   intentional discrimination by officers. O’Doan v. Sanford, No. 19-15623, 2021 U.S. App. LEXIS
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   8077, *22, Fn.1, *39, Fn.3 (9th Cir. Mar. 19, 2021). Plaintiffs never cite to this case once.
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10           “[D]eliberate indifference does not occur where a duty to act may simply have been

                                                                                                                   11   overlooked, or a complaint may reasonably have been deemed to result from events taking their

                                                                                                                   12   normal course.” Duvall, 260 F.3d at 1138. “Rather, in order to meet the second element of the
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   deliberate indifference test, a failure to act must be a result of conduct that is more than negligent,

                                                                                                                   14   and involves an element of deliberateness.” Id. Failing to recognize an alleged mental health issue

                                                                                                                   15   and deliberately altering behavior on account of a person’s mental health are two distinct scenarios.

                                                                                                                   16   Plaintiffs have not provided evidence of any deliberateness to overcome this motion on the ADA.

                                                                                                                   17           Further, in support of their deliberate indifference argument, Plaintiffs’ ignore an important

                                                                                                                   18   qualifier in PPD Policy 419.5, which states “nothing in this policy shall be construed to limit an

                                                                                                                   19   officer’s authority to use reasonable force when interacting with a person in crisis” before
                                                                                                                   20   describing several tools that officers can utilize when interacting with an individual with a

                                                                                                                   21   disability. Additionally, Plaintiffs’ reliance on PPD Policy 419.7 as evidence of deliberate

                                                                                                                   22   indifference is misplaced. Chin and Middleton arrived at Raley’s in response to property destruction

                                                                                                                   23   and vandalism, not in response to someone reporting a mental health crisis. Moreover, while the

                                                                                                                   24   policy states that officers should request information if available, it was not feasible in this situation

                                                                                                                   25   as Middleton and Chin interacted with JB for approximately three minutes prior to attempt to

                                                                                                                   26   handcuff JB for officer safety, which led to the prolonged struggle due to JB’s resistance. During

                                                                                                                   27   those three minutes, it was not clear that Middleton and Chin were dealing with someone with a

                                                                                                                   28   mental “disability” as opposed to someone simply under the influence of drugs or someone having
                                                                                                                         SURREPLY BRIEF IN SUPPORT OF DEFENDANTS’      3
                                                                                                                         MOTION FOR SUMMARY JUDGMENT / PARTIAL
                                                                                                                         SUMMARY JUDGMENT, C19-04593 LB
                                                                                                                            Case 3:19-cv-04593-LB Document 87 Filed 04/19/21 Page 5 of 5



                                                                                                                    1   a bad day. As such, Plaintiffs have not provided any evidence that shows officers adjusted their

                                                                                                                    2   treatment of JB based on their perception of his “disability” nor acted with deliberate indifference.

                                                                                                                    3                                           III. CONCLUSION
                                                                                                                    4          In sum, Defendants are entitled to judgment as a matter of law as to all claims and/or partial

                                                                                                                    5   summary judgment on this record, including the unsupported ADA claim by Plaintiffs.

                                                                                                                    6

                                                                                                                    7          The undersigned attests that concurrence in the filing of this document has been obtained

                                                                                                                    8   from the Signatory below, which shall serve in lieu of their signature on the document.
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   Dated: April 19, 2021                  MCNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                                          By:      /s/ Blechman, Noah G.
                                                                                                                                                                     Noah G. Blechman
                                                                                                                   11                                                Attorneys for Defendants
                                                                                                                                                                     CITY OF PLEASANTON, et al.
                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13

                                                                                                                   14

                                                                                                                   15

                                                                                                                   16

                                                                                                                   17

                                                                                                                   18

                                                                                                                   19
                                                                                                                   20

                                                                                                                   21

                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28
                                                                                                                         SURREPLY BRIEF IN SUPPORT OF DEFENDANTS’         4
                                                                                                                         MOTION FOR SUMMARY JUDGMENT / PARTIAL
                                                                                                                         SUMMARY JUDGMENT, C19-04593 LB
